Case: 14-10911    Date Filed: 11/18/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10911
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:13-cr-00556-EAK-MAP-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

TRENTON STEVENS,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 18, 2014)

Before MARCUS, PRYOR and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-10911     Date Filed: 11/18/2014    Page: 2 of 2


      Robert Godfrey, appointed counsel for Trenton Stevens, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Stevens’s conviction and

sentence are AFFIRMED.




                                           2